UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2011 DIGITAL ANGEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 0-26020 43-1641533 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) SOUTH SAINT PAUL, MINNESOTA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 651-455-1621 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On March 30, 2011, Digital Angel Corporation (the “Company”) issued a press release regarding its financial results for the twelve months ended December 31, 2010, which included instructions on how to access a conference call it will host today as well as to conference call supporting materials to be provided on the Company’s website. A copy of the press release is attached hereto as Exhibit99.1, which is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information in this Current Report on Form 8-K and the Exhibit99.1 shall not be incorporated by reference into any filing under the Securities Exchange Act of 1934 or the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Press Release of the Company dated March 30, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGITAL ANGEL CORPORATION Date:March 30, 2011 By: /s/Jason G. Prescott Name: Jason G. Prescott Title:Chief Financial Officer ExhibitIndex ExhibitNo. DescriptionofExhibit Press Release of the Company dated March 30, 2011
